Citation Nr: 0705896	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  05-13 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for acute epididymitis, 
claimed as a scrotum condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Celeste Farmer Krikorian, Associate Counsel

REMAND

The veteran served on active duty from November 1965 to 
November 1967.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

The veteran's service medical records contain a clinical 
record cover sheet concerning his hospitalization from March 
29 to April 5, 1967 at the 18th Surgical Hospital (MA) for a 
diagnosis of traumatic epididymitis.  The records of this 
hospitalization, however, are not in the claims folder.  The 
VA examiner in May 2005 noted that the veteran reported that 
he had developed swelling in both testicles without any 
history of injury, was treated with tetracycline, and 
remained in the hospital for four to five days.  It did not 
relapse until recently, when he began to experience 
tenderness in both testicles.  The examiner, therefore, 
stated that, in retrospect, it appeared that the veteran had 
had epididymoorchitis and that the word "traumatic" had not 
been justified.  The pertinent diagnoses In May 2005 were 
epididymitis while the veteran was on active duty, and 
current diagnosis of bilateral varicocele.  The examiner 
noted that varicocele does not cause testicular tenderness, 
and added, "Knowing that the original diagnosis lacked 
precision, no opinion can be offered in this situation 
without resorting to pure speculation."

The Board concludes that the clinical records of the 
veteran's hospitalization in 1967 would assist in obtaining 
an opinion concerning whether the veteran has a current 
testicular or scrotum condition that is related to the 
incident during service.  The appellant is hereby notified 
that, if another examination is scheduled, it is the 
appellant's responsibility to report for the examination and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 (2006).  

This will also give the RO an opportunity to give the veteran 
notice as required by Dingess v. Nicholson, 19 Vet. App. 473 
(2006) (as the degree of disability and effective date of the 
disability are part of a claim for service connection, VA has 
a duty to notify claimants of the evidence needed to prove 
those parts of the claim).  

Accordingly, the case is REMANDED for the following action:

1. Give the veteran notice as required by 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

2.  Update the veteran's pertinent VA 
treatment records.

3.  Obtain clinical records of the 
veteran's hospitalization from March 29 to 
April 5, 1967 at the 18th Surgical Hospital 
(MA) for a diagnosis of traumatic 
epididymitis.  If the records cannot be 
obtained, document that further efforts to 
obtain these records would be futile.

4.  If clinical records of the veteran's 
1967 hospitalization are obtained, return 
the veteran's claims folder to the May 
2005 examiner to amend his opinion 
concerning whether it is at least as 
likely as not (i.e., probability of 50 
percent or greater) that the veteran has 
current disability related to the incident 
for which he was hospitalized during 
service.  The diagnosis of any current 
disability should be specified.  If the 
May 2005 examiner is not available, or if 
another examination is needed to obtain 
the requested opinion, the veteran should 
be scheduled for another examination and 
his claims folder should be made available 
to the examiner.

5.  After the development requested above 
has been completed to the extent possible, 
again review the record.  If the benefit 
sought on appeal remains denied, the 
appellant and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



